Citation Nr: 1720443	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-22 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1951 to April 1955.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. It is noted that, the RO in Philadelphia, Pennsylvania has jurisdiction over this matter.

In April 2011 the Veteran testified before the undersigned Veterans Law Judge at a hearing in Philadelphia, Pennsylvania. A transcript of the hearing is in the claims file.

The Veteran's appeal was initially before the Board in July 2011 at which time it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for skin disorder has been raised by the record in June 2006 and February 2012 correspondences to the RO but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The most probative evidence of record does not demonstrate that the Veteran's prostate cancer was incurred in or otherwise related to active service.




CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Entitlement to an award of service connection for a disability that is claimed to have resulted from a veteran's in-service exposure to ionizing radiation may be established by three distinct means. See Ramey v. Brown, 9 Vet.App. 40 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997). First, a radiation-exposed Veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer. Id. If the requirements for presumptive service connection under 38 C.F.R. § 3.309 (d)(3) (which defines "radiation-exposed veteran") are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311 (b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence. 38 C.F.R. § 3.311 (b)(4). Id. Finally, direct service connection may be established by demonstrating that the disease or malady was incurred during, or aggravated by, service. Id.; see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

When it has been determined that: (1) a Veteran has been exposed to ionizing radiation; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary for benefits shall consider with reference to 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary of Health. 38 C.F.R. § 3.311(b), (c)(1). The medical advisor must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in service radiation exposure. 38 C.F.R. § 3.311(c)(1).

III. Factual Background

The Veteran contends that his prostate cancer was caused by his exposure to ionizing radiation during service. During the Veteran's service he participated in Operation IVY in 1952 and Operation CASTLE in 1954. Both Operations IVY and CASTLE are events considered a "radiation-risk activity;" thus, the Veteran is considered a "radiation-exposed veteran." 38 C.F.R. § 3.309(d)(3).  

In June 2002, the Veteran was diagnosed with prostate cancer. After receiving the Veteran's service connection claim from radiation exposure, the RO forwarded the claim to the Defense Threat Reduction Agency (DTRA) in August 2003 to obtain radiation dose estimates. In January 2007, the DRTA provided radiation dose estimates but referenced the Veteran's participation in Operation CROSSROADS in 1946. 

As noted in the July 2011 remand, the DRTA report was inaccurate because it incorrectly based the estimates on the Veteran's participation in Operation CROSSROADS, rather than on his participation in Operations IVY and CASTLE. The Board remanded the claim to obtain accurate dose estimates.  

In September 2013, DTRA provided a revised letter, acknowledging the previous mistake and confirming the Veteran's participation in Operations IVY and CASTLE. The letter also provided the radiation dose estimates for the Veteran, as well as, an explanation of how doses are determined. The September 2013 letter stated that the radiation doses provided are based on "worst-case parameters and assumptions" providing the "maximum benefit of the doubt" for the Veteran. The highest radiation dose that the Veteran could have received as reported in DRTA's September 2013 letter are: external gamma dose: 18 rem; external neutron dose: 0.5 rem; internal committed dose to the prostate (alpha): 4.5 rem; and internal committed dose to the prostate (beta + gamma): 2 rem. 

In January 2017, the Under Secretary for Benefits sought an advisory opinion from the Under Secretary of Health as to the likelihood that the Veteran's prostate cancer resulted from exposure to radiation in service. In February 2017, the Director, Post-9/11 Era Environmental Health Service provided an advisory opinion that the probability that the Veteran's exposure to radiation caused his prostate cancer was 23.89 percent.  The methodology used to estimate the likelihood that exposure was responsible for the Veteran's cancer included the Interactive RadioEpidemiological Program (IRE) of the National Institute for Occupational Safety and Health (NIOSH). Facts considered that were specific to this Veteran included his age at the time of exposure, type of cancer and date of diagnosis. For purposes of calculation, the Veteran's external radiation doses were assumed to have been received as a singly acute dose in the earliest year of exposure (1952). That assumption would tend to increase the probability of causation as calculated by IREP. That program calculated a value for the probability of causation of 23.89% for prostate cancer. 

Following the February 2017 advisory opinion, The Director, Compensation Service made the determination that "there is no reasonable possibility that the Veteran's prostate cancer resulted from radiation exposure in service."

A. Direct Service Connection

The Veteran has a current diagnosis of prostate cancer; however, he was not diagnosed with prostate cancer until July 2002. His service treatment records (STR) are silent regarding any complaints, symptoms or signs of prostate, gastrointestinal or urinary issues. The Veteran's March 1955 separation exam reported normal gastrointestinal and urinary systems; the Veteran's x-rays were also normal. There is no evidence, or assertion, that the prostate cancer was incurred in service. Thus, service connection on a direct basis is not warranted. 

B. Radiation Exposure

The DRTA confirmed that the Veteran participated in a radiation-risk activity in 1952 and 1954. Therefore, the Veteran meets the definition of a radiation-exposed veteran. 38 C.F.R. § 3.309(d)(3). However, prostate cancer is not among the diseases considered specific to radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2) such that presumptive service connection would be warranted.  

Although the requirements for presumptive service connection are not met, prostate cancer is as a radiogenic disease under 38 C.F.R. § 3.311(b)(2). Given the Veteran's exposure during service and his diagnosis of prostate cancer more than five years after exposure, all action required under 38 C.F.R. § 3.311 was taken.  

A dose assessment was obtained and thereafter an advisory medical opinion on behalf of the Under Secretary for Health, the Under Secretary for Benefits that there is "no reasonable possibility" that the Veteran's prostate cancer resulted from radiation exposure in service. 

In support of his claim, the Veteran submitted statements in February 2012 that Operation CASTLE was the most important element of the entire issue. The Veteran described a "test-shot" during Operation CASTLE, and that he was part of a group invited to observe the "shot" from one end of the island, Eniwetok Atoll, and that the test shot was ten times stronger than originally estimated. The Veteran contends that no instrumentation was in the area. During the April 2011 hearing, the Veteran retold the events of his Operations CASTLE experience. The Veteran stated that "no one can tell what the radiation levels were because nobody was there with instrumentation."

The Veteran is found competent to comment on where he was stationed, what he observed, and what he was told regarding radiation exposure. However, the Veteran is not competent to provide opinions pertaining to dose estimates, radiation fallout, or a medical nexus of the radiation exposure to his prostate cancer. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Furthermore, the Veteran is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating this disorder. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). Accordingly, the lay evidence does not constitute competent medical or scientific evidence and lacks probative value.

The Board also notes the Veteran's request, made through his representative's April 2017 brief, that under the provision of 38 C.F.R. § 20.901(d), the Veteran would like to request an outside and objective medical opinion to validate the DTRA's suggested estimates of exposure to military servicemen present during Operation IVY and CASTLE through an acceptable University with a school of medicine that has an oncology unit. 38 C.F.R. § 3.311(3) specifically addresses conditions for referral to an independent expert. § 3.311(3) states:

[W]hen necessary to reconcile a material difference between an estimate of dose from a credible source, submitted on behalf of a claimant and dose data derived from official military records, the estimates and supporting documentation shall be referred to an independent expert, selected by the Director of the National Institutes of Health, who shall prepare a separate radiation dose estimate for consideration in adjudication of the claim.

The Veteran has not submitted any material evidence of a radiation dose estimate for an outside and objective medical opinion. Additionally, the Veteran's estimate and dose data must be at least double the dose estimate provided by the official military records to be considered material. 38 C.F.R. § 3.311(3)(i). 

In the present matter, VA has followed established criterion as described in 38 C.F.R. § 3.311(2)(i), (5)(c) for determining whether the Veteran's prostate cancer is related or caused by ionizing radiation exposure in service. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran's prostate cancer is related to service, to include his exposure to radiation. 


ORDER

Entitlement to service connection for prostate cancer is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


